DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/6/2019 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0177029) (of record) in view of Pellerite et al. (US 2018/0067352) (of record).
Regarding Claim 1, Liu discloses an apparatus (Abstract, thermochromatic device) comprising:

a thermochromic layer comprising a thermochromic material (Para. (0026) FIG. 1, the heating element 208 and the color element 218 are layers and stacked on each other; Para. (0042) FIG. 1, color element 218 is made of thermochromatic material); and a plurality of carbon nanofiber structures (Paras. [0027)-(0028) FIG. 1, insulating substrate 202 is a PET film... heating element 208 includes a carbon nanotube structure. The carbon nanotube structure includes a plurality of carbon nanotubes uniformly distributed therein; Para. (0032) FIG. 1, carbon nanotube film can be attached to surfaces of the insulating substrate 202; Please See Applicant's Specification US 2019/0346703, Para. (0048), "the conductive structure is a carbon nanofiber strand... "nanofiber'' and "carbon nanotube" encompass both single walled carbon nanotubes and/or multi-walled carbon nanotubes in which carbon atoms are linked together to form a cylindrical structure") between the message film and the thermochromic layer and in contact with the thermochromic layer (FIG. 1, Figure 1 shows heating element of carbon nanotubes 208 between the film substrate 202 and thermochromic layer 218, and carbon nanotubes 208 touching thermochromic layer 218).
Liu fails to explicitly disclose comprising a message film comprising a substrate and at least one of a text or an image on the substrate.
However Pellerite, in the same field of endeavor, teaches a message film (Paras. (0064)-(0066), The imaging material used in PDLC displays can also be provided in the form of a film... an image is observed by a viewer) comprising a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the apparatus with a message film comprising a substrate and at least one of a text or an image on the substrate of Pellerite, for the purpose of providing a display with a high visible light transmission.
Regarding Claim 2, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein the thermochromic layer comprises liquid crystal (Para. [0045), thermochromatic material can be thermotropic liquid crystal; Para. (0026), color element 218 are layer), but fails to explicitly disclose comprises crystal polymer in the primary embodiment. 
However, in the third embodiment Liu teaches comprises crystal polymer (Paras. (0061)-(0064), color element 418 is made of a material which can transform between a transparent state and a nontransparent state at a phase change temperature ... material of the first color element 418 is a mixture of polymer and fatty acid. The working principle of the first color element 418 is described as follows. The crystals of the material of the first color element 418).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first embodiment of Liu to include comprises crystal polymer as taught by the third embodiment of Liu. The motivation for doing so would 
Regarding Claim 3, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein the thermochromic layer but fails to explicitly disclose the thermochromic layer comprises a leuco dye. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermochromic layer comprise a leuco dye, since selection of a known material on the basis of its suitability for an intended purpose involves only routine skill in the art. The motivation would have been that leuco dyes are colorless prior to thermochromic change and will therefore not affect the appearance of the apparatus prior to thermochromic change. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
Regarding Claim 4, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein the plurality of carbon nanofiber structures comprises an array of linearly arranged carbon nanofibers (Paras. (0032)-(0033) FIG. 2, Fig. 3, carbon nanotube film structure includes at least one drawn carbon nanotube film. A drawn carbon nanotube film can be drawn from a carbon nanotube array that is able to have a film drawn therefrom. The drawn carbon nanotube film includes a plurality of successive and orderly arranged carbon nanotubes joined
end-to-end by van der Waals attractive force therebetween... carbon nanotube film structure of the heating element 208 can include at least two stacked drawn carbon nanotube films).
Regarding Claim 5, Liu in view of Pellerite discloses as is set forth above and Liu fails to explicitly disclose further comprising at least one carbon nanofiber yarn in electrical contact with each linearly arranged carbon nanofiber of the array in the first embodiment.
However, in the second embodiment Liu teaches further comprising at least one carbon nanofiber yarn in electrical contact with each linearly arranged carbon nanofiber of the array (Paras. [0036)-(0040), the linear carbon nanotube structures, including carbon nanotube wires and/or carbon nanotube cables, can be used. The carbon nanotube wire can be untwisted or twisted... can include one ore more linear carbon nanotube structures. The plurality of linear carbon nanotube structures can be laid next to each other, crossed with each other, woven together; a crossed strand would be in contact with all linearly arranged perpendicular strands to it). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first embodiment of Liu to include further comprising at least one carbon nanofiber yarn in electrical contact with each linearly arranged carbon nanofiber of the array as taught by the second embodiment of Liu. The motivation for doing so would have been to use carbon nanotube structures in contact with each other and thereby adjust the speed at which the color changes of the thermochromatic device upon temperature change.
Regarding Claim 6, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein the plurality of carbon nanofiber structures comprises 
Regarding Claim 8, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein further comprising an electrode in contact with at least one carbon nanofiber structure of the plurality (Para. (0032) FIG. 1, carbon nanotubes of the heating element 208 extend from the first electrode 210 to the second electrode 212; FIG. 1, Figure 1 shows heating element 208 (of carbon nanotubes) in contact with electrodes 212 and 210).
Regarding Claim 9, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein a thermal conductivity of the plurality of carbon nanofiber structures transports heat from a heat source to the thermochromic layer in less than 100 milliseconds (Para. (0032), carbon nanotube film with a length of 300 micrometers and a width of 100 micrometers can be heated to a temperature of 2000 Kelvin in 1 millisecond; Paras. (0026)-(0028) FIG. 1, the heating element 208 and the color element 218 are layers and stacked on each other... heating element 208 includes a carbon nanotube structure; the heat would travel from the film (208) to color element when the heat reached the surface in 1 millisecond).
Regarding Claim 10, Liu in view of Pellerite discloses as is set forth above and Liu does not specifically disclose further comprising: an adhesive layer on a side of the message film opposite the plurality of carbon nanofiber structures; and a release liner on the adhesive layer.
However Pellerite, in the same field of endeavor, teaches
further comprising: an adhesive layer on a side of the message film opposite the nanofiber structures; and a release liner on the adhesive layer (Para. (0054), transparent substrate can be permanently or temporarily attached to an adhesive layer. For example, the transparent substrate can have an adhesive layer on a major surface thereof, and a release liner can be disposed on the adhesive layer; Paras. (0064)-(0066), The imaging material used in PDLC displays can also be provided in the form of a film... an image is observed by a viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu with the teaching of Pellerite to detail further comprising: an adhesive layer on a side of the message film the nanofiber structures; and a release liner on the adhesive layer. The motivation for doing so would have been to have an adhesive layer on the message film and can thereby be attached to a surface and the display can then be viewed.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to detail adhesive layer opposite the plurality of carbon nanofiber structures, since rearranging parts of an invention, without modification of the operation of the device, involves only routine skill in the art. The motivation In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding Claim 20, Liu discloses as is set forth above but does not specifically disclose further comprising: an adhesive layer on a side of the message film opposite the plurality of carbon nanofiber structures; and a release liner on the adhesive layer.
However Pellerite, in the same field of endeavor, teaches
further comprising: an adhesive layer on a side of the message film opposite the nanofiber structures; and a release liner on the adhesive layer (Para. (0054), transparent substrate can be permanently or temporarily attached to an adhesive layer. For example, the transparent substrate can have an adhesive layer on a major surface thereof, and a release liner can be disposed on the adhesive layer; Paras. (0064)-(0066), The imaging material used in PDLC displays can also be provided in the form of a film... an image is observed by a viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu with the teaching of Pellerite to detail further comprising: an adhesive layer on a side of the message film the nanofiber structures; and a release liner on the adhesive layer. The motivation for doing so would have been to have an adhesive layer on the message film and can thereby be attached to a surface and the display can then be viewed.
In re Japiske, 86 USPQ 70 (CCPA 1950).  
  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0177029) (of record) in view of Pellerite et al. (US 2018/0067352) (of record), further in view of Zhang et al. (US 2017/0137290).
Regarding Claim 7, Liu in view of Pellerite discloses as is set forth above and Liu fails to explicitly disclose wherein a pitch between adjacent carbon nanofiber yarns is from 100 µm to 1 mm.
However Zhang in the field of carbon nanotube forests (Zhang Para. [0044)), including for use in thermochromic devices (Zhang Para. (0403)) and teaches a pitch between adjacent carbon nanofiber yarns is from 100 µm to 1 mm (Zhang Paras. (0267)-(0268), methods for initiating the drawing of a nanotube sheet, ribbon, ribbon array, yarn, Of yarn array from a nanotube forest using an adhesive, an array of pins... pin diameter was 100 micron, the pin tip was less than one micron, and spacing between the edges of adjacent pins was less than a millimeter).
.
Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0177029) (of record).
Regarding Claim 12, Liu discloses as is set forth above and Liu further discloses wherein the thermochromic layer comprises liquid crystal (Para. (0045), thermochromatic material can be thermotropic liquid crystal; Para. (0026), color element 218 are layer), but fails to explicitly disclose comprises crystal polymer in the primary embodiment. 
However, in a secondary embodiment Liu teaches comprises crystal polymer (Paras. (0061)-(0064), color element 418 is made of a material which can transform between a transparent state and a nontransparent state at a phase change temperature ... material of the first color element 418 is a mixture of polymer and fatty acid. The working principle of the first color element 418 is described as follows. The crystals of the material of the first color element 418).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second embodiment of Liu to include comprises crystal polymer as taught by the third embodiment of Liu. The motivation for doing so would have been to include a crystalline polymer to make the phase change time 
Regarding Claim 13, Liu discloses as is set forth above and Liu further discloses wherein the thermochromic layer but fails to explicitly disclose the thermochromic layer comprises a leuco dye. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermochromic layer comprise a leuco dye, since selection of a known material on the basis of its suitability for an intended purpose involves only routine skill in the art. The motivation would have been that leuco dyes are colorless prior to thermochromic change and will therefore not affect the appearance of the apparatus prior to thermochromic change. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
Regarding Claim 19, Liu discloses as is set forth above buy ford not specifically disclose wherein a thermal conductivity of the plurality of carbon nanofiber structures transports heat from a heat source to the thermochromic layer in less than 100 milliseconds, in the second embodiment.  
However Liu, in the first embodiment, discloses a thermal conductivity of the plurality of carbon nanofiber structures transports heat from a heat source to the thermochromic layer in less than 100 milliseconds, in the second embodiment  (Para. (0032), carbon nanotube film with a length of 300 micrometers and a width of 100 micrometers can be heated to a temperature of 2000 Kelvin in 1 millisecond; Paras. (0026)-(0028) FIG. 1, the heating element 208 and the color element 218 are layers and stacked on each other... heating element 208 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second embodiment of Liu to include a thermal conductivity of the plurality of carbon nanofiber structures transports heat from a heat source to the thermochromic layer in less than 100 milliseconds, in the second embodiment, as taught by the first embodiment of Liu. The motivation for doing so would have been to change colors quickly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0177029) (of record), in view of Zhang et al. (US 2017/0137290).
Regarding Claim 17, Liu in view of Pellerite discloses as is set forth above and Liu fails to explicitly disclose wherein a pitch between adjacent carbon nanofiber yarns is from 100 µm to 1 mm.
However Zhang in the field of carbon nanotube forests (Zhang Para. [0044)), including for use in thermochromic devices (Zhang Para. (0403)) and teaches a pitch between adjacent carbon nanofiber yarns is from 100 µm to 1 mm (Zhang Paras. (0267)-(0268), methods for initiating the drawing of a nanotube sheet, ribbon, ribbon array, yarn, Of yarn array from a nanotube forest using an adhesive, an array of pins... pin diameter was 100 micron, the pin tip was less than one micron, and spacing between the edges of adjacent pins was less than a millimeter).
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0177029) (of record).
Regarding Claim 11, Liu discloses an apparatus (Abstract, thermochromatic device, Para. (0052), second embodiement) comprising:
a backing film comprising a substrate (Paras. (0053) and (0059) FIG. 7, insulating substrate 302 is a PET film);

a thermochromic layer comprising a thermochromic material (Para. (0058) FIG. 7, color element 318) on the plurality of carbon nanofiber structures (FIG. 7, 318 is disposed on 308).
Regarding Claim 14, Liu in view of Pellerite discloses as is set forth above and Liu further discloses wherein the plurality of carbon nanofiber structures comprises an array of linearly arranged carbon nanofibers (Paras. (0032)-(0033) FIG. 2, Fig. 3, carbon nanotube film structure includes at least one drawn carbon nanotube film. A drawn carbon nanotube film can be drawn from a carbon nanotube array that is able to have a film drawn therefrom. The drawn carbon nanotube film includes a plurality of successive and orderly arranged carbon nanotubes joined
end-to-end by van der Waals attractive force therebetween... carbon nanotube film structure of the heating element 308 can include at least two stacked drawn carbon nanotube films).
Regarding Claim 15, Liu discloses as is set forth above and further discloses further comprising at least one carbon nanofiber yarn in electrical contact with each linearly arranged carbon nanofiber of the array (second embodiment, Paras. (0036)-(0040), the linear carbon nanotube structures, including carbon nanotube wires and/or carbon nanotube cables, can be used. The carbon nanotube wire can be untwisted or twisted... can include one ore more linear carbon nanotube structures. The plurality of linear carbon nanotube structures 
Regarding Claim 16, Liu discloses as is set forth above and Liu further discloses wherein the plurality of carbon nanofiber structures comprises a grid of transversely arranged carbon nanofiber yarns (Paras. (0027)-(0028); Paras. (0036)-(0040), the linear carbon nanotube structures, including carbon nanotube wires and/or carbon nanotube cables, can be used. The carbon nanotube wire can be untwisted or twisted... can include one ore more linear carbon nanotube structures. The plurality of linear carbon nanotube structures can be laid next to each other, crossed with each other, woven together).
Regarding Claim 18, Liu discloses as is set forth above and Liu further discloses wherein further comprising an electrode in contact with at least one carbon nanofiber structure of the plurality (Para. (0032) FIG. 7, carbon nanotubes of the heating element 308 extend from the first electrode 310 to the second electrode 312; FIG. 7, Figure 7 shows heating element 308 (of carbon nanotubes) in contact with electrodes 312 and 310).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872